MEMORANDUM**
Respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per *627curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion when it denied petitioners’ motions to reconsider and reopen as untimely. See 8 C.F.R. § 1003.2(b)(2) & (c)(2). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.